United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 27, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-41759
                          Summary Calendar



     MELVIN D. SANDERS,

                                          Plaintiff-Appellant,

          versus

     AUDREY L. SMITH, Warden;
     MICHAEL MOORE, Captain;
     GERALYN A. ENGMAN, Officer,

                                          Defendants-Appellees.




           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:01-CV-369



Before GARWOOD, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Melvin D. Sanders, Texas prisoner # 658952, appeals the

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a

claim.   Sanders argues that his continued incarceration, based on

his refusal to participate as ordered in Texas’ Sex Offender

Treatment Program (“SOTP”) violates his due process rights and the



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Self-Incrimination, Ex Post Facto, and Double Jeopardy Clauses.

     To   the   extent   Sanders     is    attacking      the   disciplinary

convictions he received for refusing to participate in the SOTP, he

has failed to identify a violation of a constitutional right.             See

McKune v. Lile, 536 U.S. 24, 35-37 (2002); Moore v. Avoyelles

Correctional Center, 253 F.3d 870, 872-73 (5th Cir. 2001).1             To the

extent that he argues that his grant of parole was revoked and he

remains incarcerated due to his refusal to participate in the SOTP,

the claim should have been brought in habeas.                See Preiser v.

Rodriguez, 411 U.S. 475, 484 (1973).            Accordingly, the district

court did not err in dismissing his complaint for failure to state

a claim under 42 U.S.C. § 1983.           See Doe v. Rains County Indep.

Sch. Dist., 66 F.3d 1402, 1406 (5th Cir. 1995).

     The district court’s dismissal of Sanders’s complaint and this

court’s affirmance count as one “strike” for purposes of 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.

1996).    Sanders   is   cautioned       that   if   he   accumulates   three

“strikes,” he will not be able to proceed in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained



     1
         As Sanders was not eligible for release on mandatory
supervision, loss of good time credits does not implicate a
protected liberty interest, see Kimbrell v. Cockrell, 311 F.3d 361,
362 (5th Cir. 2002); Malchi v. Thaler, 211 F.3d 953, 956-58 (5th
Cir. 2000). Reduction in line-class status does not implicate due
process concerns.    Luken v. Scott, 71 F.3d 192, 193 (5th Cir.
1995).

                                     2
in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

               AFFIRMED; SANCTIONS WARNING ISSUED.




                                 3